Prospectus Supplement August 1, 2016 Putnam Capital Opportunities Fund Prospectuses dated August 30, 2015 Effective September 1, 2016, the sub-section Annual fund operating expenses in the section Fees and expenses will be deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual Distribution and fund operating Share class Management fees service (12b-1) fees Other expenses expenses Class A 0.62% 0.25% 0.31% 1.18% Class B 0.62% 1.00% 0.31% 1.93% Class C 0.62% 1.00% 0.31% 1.93% Class M 0.62% 0.75% 0.31% 1.68% Class R 0.62% 0.50% 0.31% 1.43% Class R5 0.62% N/A 0.23% 0.85% Class R6 0.62% N/A 0.13% 0.75% Class Y 0.62% N/A 0.31% 0.93% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Effective September 1, 2016, the sub-section Example in the section Fees and expenses will be deleted in its entirety and replaced with the following: Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $688 $928 $1,187 $1,924 Class B $696 $906 $1,242 $2,059 Class B (no redemption) $196 $606 $1,042 $2,059 Class C $296 $606 $1,042 $2,254 Class C (no redemption) $196 $606 $1,042 $2,254 Class M $515 $861 $1,231 $2,267 Class R $146 $452 $782 $1,713 Class R5 $87 $271 $471 $1,049 Class R6 $77 $240 $417 $930 Class Y $95 $296 $515 $1,143 302101 8/16 Prospectus Supplement August 1, 2016 Putnam Growth Opportunities Fund Prospectuses dated November 30, 2015 Effective September 1, 2016, the sub-section Annual fund operating expenses in the section Fees and expenses will be deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual Distribution and fund operating Share class Management fees † service (12b-1) fees Other expenses expenses Class A 0.57% 0.25% 0.33% 1.15% Class B 0.57% 1.00% 0.33% 1.90% Class C 0.57% 1.00% 0.33% 1.90% Class M 0.57% 0.75% 0.33% 1.65% Class R 0.57% 0.50% 0.33% 1.40% Class R5 0.57% N/A 0.22% 0.79% Class R6 0.57% N/A 0.12% 0.69% Class Y 0.57% N/A 0.33% 0.90% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. † Management fees are subject to a performance adjustment. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Effective September 1, 2016, the sub-section Example in the section Fees and expenses will be deleted in its entirety and replaced with the following: Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $685 $919 $1,172 $1,892 Class B $693 $897 $1,226 $2,027 Class B (no redemption) $193 $597 $1,026 $2,027 Class C $293 $597 $1,026 $2,222 Class C (no redemption) $193 $597 $1,026 $2,222 Class M $512 $852 $1,216 $2,236 Class R $143 $443 $766 $1,680 Class R5 $81 $252 $439 $978 Class R6 $70 $221 $384 $859 Class Y $92 $287 $498 $1,108 302087 8/16 Prospectus Supplement August 1, 2016 Putnam International Capital Opportunities Fund Prospectuses dated December 30, 2015 Effective September 1, 2016, the sub-section Annual fund operating expenses in the section Fees and expenses will be deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution and Total annual fund Share class Management fees† service (12b-1) fees Other expenses operating expenses Class A 0.75% 0.25% 0.33% 1.33% Class B 0.75% 1.00% 0.33% 2.08% Class C 0.75% 1.00% 0.33% 2.08% Class M 0.75% 0.75% 0.33% 1.83% Class R 0.75% 0.50% 0.33% 1.58% Class Y 0.75% N/A 0.33% 1.08% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. † Management fees are subject to a performance adjustment. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Effective September 1, 2016, the sub-section Example in the section Fees and expenses will be deleted in its entirety and replaced with the following: Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $703 $972 $1,262 $2,084 Class B $711 $952 $1,319 $2,219 Class B (no redemption) $211 $652 $1,119 $2,219 Class C $311 $652 $1,119 $2,410 Class C (no redemption) $211 $652 $1,119 $2,410 Class M $529 $905 $1,306 $2,423 Class R $161 $499 $860 $1,878 Class Y $110 $343 $595 $1,317 302093 8/16 Prospectus Supplement August 1, 2016 Putnam International Growth Fund Prospectuses dated January 30, 2016 Effective September 1, 2016, the sub-section Annual fund operating expenses in the section Fees and expenses will be deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual Distribution and fund operating Share class Management fees † service (12b-1) fees Other expenses expenses Class A 0.91% 0.25% 0.38% 1.54% Class B 0.91% 1.00% 0.38% 2.29% Class C 0.91% 1.00% 0.38% 2.29% Class M 0.91% 0.75% 0.38% 2.04% Class R 0.91% 0.50% 0.38% 1.79% Class Y 0.91% N/A 0.38% 1.29% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. † Management fees are subject to a performance adjustment. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Effective September 1, 2016, the sub-section Example in the section Fees and expenses will be deleted in its entirety and replaced with the following: Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $723 $1,033 $1,366 $2,304 Class B $732 $1,015 $1,425 $2,438 Class B (no redemption) $232 $715 $1,225 $2,438 Class C $332 $715 $1,225 $2,626 Class C (no redemption) $232 $715 $1,225 $2,626 Class M $550 $967 $1,410 $2,636 Class R $182 $563 $970 $2,105 Class Y $131 $409 $708 $1,556 302086 8/16 Prospectus Supplement August 1, 2016 Putnam Research Fund Prospectuses dated November 30, 2015 Effective September 1, 2016, the sub-section Annual fund operating expenses in the section Fees and expenses will be deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual Distribution and fund operating Share class Management fees service (12b-1) fees Other expenses expenses Class A 0.55% 0.25% 0.34% 1.14% Class B 0.55% 1.00% 0.34% 1.89% Class C 0.55% 1.00% 0.34% 1.89% Class M 0.55% 0.75% 0.34% 1.64% Class R 0.55% 0.50% 0.34% 1.39% Class R6 0.55% N/A 0.15% < 0.70% Class Y 0.55% N/A 0.34% 0.89% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class Y shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R6 shares. Effective September 1, 2016, the sub-section Example in the section Fees and expenses will be deleted in its entirety and replaced with the following: Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $685 $916 $1,167 $1,881 Class B $692 $894 $1,221 $2,016 Class B (no redemption) $192 $594 $1,021 $2,016 Class C $292 $594 $1,021 $2,212 Class C (no redemption) $192 $594 $1,021 $2,212 Class M $511 $849 $1,211 $2,226 Class R $142 $440 $761 $1,669 Class R6 $72 $224 $390 $871 Class Y $91 $284 $493 $1,096 302084 8/16 Prospectus Supplement August 1, 2016 Putnam Small Cap Value Fund Prospectuses dated June 30, 2016 Effective September 1, 2016, the sub-section Annual fund operating expenses in the section Fees and expenses will be deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Acquired Total annual Management and service Other fund fees and fund operating Share class fees (12b-1) fees expenses expenses expenses Class A 0.62% 0.25% 0.31% 0.26% 1.44% Class B 0.62% 1.00% 0.31% 0.26% 2.19% Class C 0.62% 1.00% 0.31% 0.26% 2.19% Class M 0.62% 0.75% 0.31% 0.26% 1.94% Class R 0.62% 0.50% 0.31% 0.26% 1.69% Class R5 0.62% N/A 0.24% 0.26% 1.12% Class R6 0.62% N/A 0.14% 0.26% 1.02% Class Y 0.62% N/A 0.31% 0.26% 1.19% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Effective September 1, 2016, the sub-section Example in the section Fees and expenses will be deleted in its entirety and replaced with the following: Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $713 $1,004 $1,317 $2,200 Class B $722 $985 $1,375 $2,160 Class B (no redemption) $222 $685 $1,175 $2,160 Class C $322 $685 $1,175 $2,524 Class C (no redemption) $222 $685 $1,175 $2,524 Class M $540 $938 $1,360 $2,535 Class R $172 $533 $918 $1,998 Class R5 $114 $356 $617 $1,363 Class R6 $104 $325 $563 $1,248 Class Y $121 $378 $654 $1,443 302094 8/16
